Title: To George Washington from Thomas Mifflin, 25 May 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir
                  Philadelphia, 25th May 1794
               
               I have occasion to regret, that your opinion, on the expediency of suspending, for the present, the establishment at Presqu’-isle, was not communicated to me, previously to the receipt of the letter from the Secretary at War, dated yesterday, in which that opinion is, for the first time, explicitly expressed.  I am apprehensive, indeed, that it is too late to prevent the execution of the measures, which, under the authority of the law of Pennsylvania, were concerted relatively to that object, and of which I had the honor regularly to apprise you:  but, ever anxious to promote the views of the General Government, and to avoid encreasing the dissatisfaction of the Six Nations, or in any other manner extending the sphere of Indian hostilities, I shall
                  
                  consider your interposition and request, as a sufficient justification for attempting, even at this late period, to arrest the progress of the Commissioners in laying out the Town at Presqu’-isle, conformably to those directions of the Legislature which I could not, on any less authority, venture to supersede. Copies of my letters to the Commissioners, to the Captain of the Detachment, and to the Brigade Inspectors of the Western counties, for that purpose, are now inclosed.
               It may not, at the same time, be improper, Sir, to remark, in vindication of the measure projected by the Legislature, that the territory within which the Town is directed to be laid out, has not only been purchased from the United States by Pennsylvania, but has, likewise, been ceded to her, for a valuable consideration, by the Six Nations.  It could not, therefore, be in the contemplation of her government, that any hostile opposition would be made to her settling upon a property thus fairly acquired; or that the advancement of her peculiar interests in that respect, would be deemed incompatible with the general interests of the Union.
               In regard to my agency upon the occasion, permit me, also, to trouble you with a short recapitulation. On the 8th of April 1793, the Act for laying out a Town at Presqu’-isle was passed; in which I was empowered to obtain a survey of the reserved Tract in that quarter, and directed to cause a certain number of acres to be surveyed and laid out in Town-lots and Out-lots. It was obviously the intention of the Legislature that this trust should be speedily executed; as the bounty offered to settlers, was limited to those who should actually inhabit and reside in the Town before the 1st of January 1794: but the dangerous state of the Frontiers at that time, induced the Commissioners appointed for making the survey, to protract their departure, till the meeting of the General Assembly in December last, when I represented the necessity of providing adequate means for the protection and safety of those gentlemen, if the accomplishment of the plan confided to them was deemed of immediate importance. Accordingly, during the Session, two laws were passed; by one of which I was authorised to make a detachment, for that particular service, from the four Defensible Companies raised by Pennsylvania; and by the other the period for allowing bounties to settlers was extended to the 1st day of May 1795.  The
                  
                  language and spirit of these Legislative provisions left me no alternative, but as to a choice of means for carrying them into effect; and lest, even in that respect, any interference with the Federal arrangements should occur, I have punctually transmitted to you, information of every step that was taken; as you will perceive by a reference to my several letters of the 28th of March, the 9th 23rd and 24th of May 1794.
               Under these circumstances, Sir, I trust it will appear, that I could not, with justice to my official station, act upon the bare intimation given on the 10th current by the Secretary at War to the Secretary of the Commonwealth; and that I sufficiently manifest my confidence in your advice, by pursuing it, when it is expressly stated. I am, with perfect respect, Sir, Your Excellency’s Most Obedient Humble Servant
               
                  Tho. Mifflin
               
            